Citation Nr: 1810647	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to December 1946.  He died in December 2012, and the appellant is the Veteran's granddaughter.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Philadelphia, Pennsylvania, which denied entitlement to VA burial benefits.  


FINDINGS OF FACT

1.  At the time of his death in December 2012, the Veteran was not receiving VA compensation or pension benefits, and he did not have a pending claim for such benefits. 

2.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

3.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the appellant has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran served in the United States Army from November 1945 to December 1946.  According to the Certificate of Death, the Veteran died in December 2012.  

It is undisputed that at the time of his death, the Veteran had not established service connection for any disability, the Veteran was not in receipt of VA compensation or pension, or military retirement pay; and, he had no claims pending before VA.

In January 2013, the appellant submitted an application for burial benefits with attached documentation indicating that she was responsible for the costs of the Veteran's funeral expenses.  

Accordingly, only eligibility for benefits on a nonservice-connected basis may be considered.

Where, as here, a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable under certain circumstances.  38 U.S.C.§ 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705).

During the pendency of this appeal, effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32653-32662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  The appellant's claim for burial benefits has been pending since January 2013, prior to the effective date of the rule change on July 7, 2014.  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes; thus, both versions are equally favorable.  

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions:  at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time of his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. §§ 3.1705(b), (e), 3.1708(b), (c)).

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b), (d)).

As set forth above, at the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, nor did he have an original or reopened claim for compensation or pension pending at the time of his death.  The Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty, and the Veteran was not without any next of kin as the appellant in this case is his granddaughter.  

The appellant asserts that the Veteran died in a VA-contracted facility, and that nonservice-connected burial benefits are warranted on that basis.  More specifically, the appellant asserts that the Veteran was hospitalized by VA approximately one month prior to his death; he was subsequently transferred by VA to a skilled nursing facility for rehabilitation services; and, during his stay at the rehabilitation center, he was transferred to a local hospital due to complications.  After several days he passed away at that hospital.  The appellant also contends that while the Veteran was receiving care at the skilled nursing home and at the private hospital in which he died, he was still a patient receiving services authorized by VA.  

According to the Certificate of Death, the Veteran died at a private hospital.  

According to a December 2012 VA social worker inpatient note, the Veteran was ready for discharge from a VA medical center to a skilled nursing facility, and the Veteran's family was advised that because he had no service-connected disabilities, and, that he had private insurance, the family would need to arrange transportation to the skilled nursing facility.  The note further reflects that the family agreed to provide transportation at discharge once the Veteran's insurance company authorized the discharge to the skilled nursing facility.  The name of the private nursing facility was listed, along with the private insurance co-payment amount.  This evidence does not show that skilled nursing home facility or the private hospital in which the Veteran died were under contract by VA.  

The appellant has not provided any evidence showing that the Veteran died at a VA hospital or at a VA-contracted facility, and the current evidence of record shows just the opposite, as explained above.  The evidence of record shows that the Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.  Therefore, burial benefits are not warranted on the foregoing basis.

Entitlement to burial benefits is established based upon specific and unambiguous requirements that have not been met in the instant case.  In conclusion, the evidence does not indicate that the conditions for burial benefits, set forth in 38 C.F.R. § 3.1600 (now 38 C.F.R. § 3.1700 et seq.), have been met.  There is no legal entitlement to VA burial benefits; the appeal must be denied.  


ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


